MILLIKEN, Judge.
I dissent because I think this was a case for the jury. Here we have a city railroad crossing with no flasher signal, with the possibility of a train approaching from either direction, with the visibility none too good, with a definite but unsuccessful effort to keep a lookout for trains, with mere seconds involved — which, to my way of thinking, are not suitable background data to support a conclusion that Ferguson was negligent as a matter of law.
MOREMEN, C. J., and HILL, J., join me in this dissent.